Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 21 September 1822 to 23 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Borden Town 21-23 Sept. 1822
				
				21 Sept Still at Borden Town methinks I hear you say? “I hope my dear your head is not quite turned by all the fine things you meet?” I answer I hope not, but almost fear to ask myself the question—My last I believe informed you of the party at Mont Point Breeze. This Eveng the Count and his family spent here with Mrs. Hopkinson; and we laboured hard to amuse them, and I fear did not atchieve the enterprize; as I am sure I was devoured by ennui…We had no Gentlemen, but Mr. F Hopkinson and his Brother, and Capt Parry—The Countess does not understand much English, and Joseph speaks it very little; and the Ladies of this family will not speak french—You may therefore imagine our difficulty; added to which-the young Lady looks for amusement from every body, without making the least exertion to amuse herself—Early in the Evening he invited us to breakfast with him the next day to meet Major & Mrs. Lenox, Miss Keen, and Mr. Short; the two last of whom I have long considered as curiosities: and as all the family accepted, I of course could not decline—They left us at eleven o–clock, and we all felt relieved, as he appeared in very bad spirits; there is a great deal of bonhommie about him, but his address is altogether awkward, though he makes every possible exertion to be gallant—22 We walked to the Counts at twelve o–clock: the day was uncommonly lovely, and the part from Bristol just arrived in the Steam Boat. Almost immediately after we adjourned to an elegant french breakfast to which I was assured before I went, Mr. Short did would do ample justice, and the prophecy was fully accomplished—Mrs. Lenox who is as blind as a bat, to show her savoir vivre (after having ascertained who I was; assured me that though she had not seen me since she was acquainted with me in England, full seven and twenty years ago; that she should of known me any where; as I looked just as young (though it was two years before I was married—) I bowed and wished that all the company was as blind as herself—Major Lenox having better eyes than his Lady asked me if I was not much thinner; I told him no; only much older to which like a rational being he assented—After breakfast we walked in the Gardens which are very extensive and handsomely laid out; and we viewed the paintings some of which are immensely valuable; worthy of better judges than our motley party. Every thing about him is handsome, and in this Country makes a great show! After having viewed these fine things some time; we all went on board the Barge as I was fond of the water, and rowed about until the Steam boat was ready to start: when we reshipped our Bristol Cargos; and contained our promenade up the Creek: where he ordered fishing tackle to be prepared and every thing made ready for that amusement, as he understood that it was my favorite diversion. I however objected to this and as two of the young Ladies were indisposed, requested if it was agreeable to the Countess to Land He said never mind the Countess, she must do as she was desired; and we were accordingly landed upon a bank which was so steep I found it impossible to ascend—and Miss Mease Elizabeth and myself mounted in a more accessible place: and I found the Count already there to assist us with his arm; but seeing me very much exhausted by the effort of climbing—he politely sent for his Carriage, and we were driven to a small house in the Wood, where we had a collation which he was very busy in assisting his Servants to prepare—We then got into the Carriage; Mrs & Miss Hopkinson and myself, to return to the House to take leave; but the Servant insisted on it he had orders to take us home, and I was thankful to reach it, although I confess not to take french leave so cavalierly—The other part of the party thought they were going to have a fine dinner, and were shockingly balked when they found themselves obliged to follow us; grumbling cruelly at my not having insisted on the boys putting us down—I laughed and told them that I had had quite sufficient; as they were sent home to bed—Mr. Pierson and Mr Davy passed the Evening with us, and Mrs. Hopkinson took our profiles, but did not please herself with mine—Of Mr. Short I can say but little; you know the man I believe, he introduced himself to me, and I was diverted with his conversation with Miss Mease, who quizzes him to death—You are too much manured—him Sampson—Pardon! to Miss Keans manners to need any description. She is still a belle, and as her Aunt would say, looks as young as she did twenty seven years ago; allowing for a little wear and tear—23 At twelve o clock we set out to visit the Countess that I might take my final leave; intending positively to leave Borden Town tomorrow morning; and likewise to apologize to them for my sudden desertion of the party the day before. As we walked up the Count was standing at the door; and as soon as he saw me he laughed and asked me if I was recovered; as he supposed I had been much indisposed and I immediately explained he l was both vexed and amused at his servants behaviour; and reproachfully said he never could have suspected me of being capable of an impoliteness. I asked for the Lady intimating my wish to take leave—but she was taking her Drawing Lesson or rather sitting for her portrait, and I would not disturb her—She however made her appearance just as her father had invited us to see a Venus of Titian, that would have enchanted you; and which he keeps close to his bed; I could not affect modesty as I had said, that I had seen a number of fine pictures in Europe, and he put his hands over his eyes, as if very much shocked making grimaces, and hanging his head, saying that all the American Ladies were so distressed, and ashamed, that he was obliged to hide them—He shewed me two beautiful miniatures of his Mother, one of his Wife, and one of his daughter; a number of superb Gun’s: a Manufactory of which he had established at Naples of a very light and beautiful kind:  1 of which he sent to Alexander; another to the King of Bavaria; and 1 to Napoleon—He is fond of Shooting and an excellent shot—He likewise brought out some fine old Books, with illuminated plates and some beautiful modern editions, and a number of Knicknacs such as the french delight so much in—and a fine likeness of Napoleon—While we were all in the rooms very much amused, a Note was received from Miss Keene inviting us to go to breakfast with her on Wednesday and stating that she had postponed her journey to Town, that she might have the pleasure of seeing the Counts family, Mrs. Hopkinson’s, and Miss Mary and myself—I immediately declined, stating that I must return to Town to make arrangements for my return home: and that I could not delay it any longer: to which they all refused their consent, and he said if I did not go, they must all decline; and if I would accompany them he would have his barge ready and we would all go together—I told him I had been absent from home three Months; and asked him if he did not think that I was doing wrong: he said it was to be sure a long time; but two or three days could not make much difference; and made Miss Mease sit down and write an answer of acceptance—Thus am I inveigled, or rather thus do I show a want of firmness to resist temptation; when it comes in the form of pleasure of a certain kind; but this was a temptation that did not captivate me; but I could not bear to mortify Mrs. Lenox, by causing the Count to decline her invitation—Talking of temptation I was highly diverted at the explanation he made of a picture: “he said.” “it was St Antione who had tentation of a beautiful Woman, from Devil”—I have reason to know as you are aware, that St. Anthony is partial to the Ladies even if they are not beauties
				
					
				
				
			